Exhibit 1.1 No. PUBLIC COMPANY LIMITED BY SHARES MEMORANDUM AND ARTICLES OF ASSOCIATION OF TOMKINS PLC TABLE OF CONTENTS MEMORANDUM OF ASSOCIATION 1 ARTICLES OF ASSOCIATION 8 1. Exclusion of other Regulations 8 2. Definitions 8 3. Authorised Share Capital 11 4. Rights Attached to Shares 11 5. Redeemable Shares 11 6. Deferred Shares 11 7. Purchase of Own Shares 12 8. Variation of Rights 13 9. Pari Passu Issues 13 10. Unissued Shares 13 11. Payment of Commission 14 12. Trusts Not Recognised 14 13. Suspension of Rights Where Non-Disclosure of Interest 14 14. Uncertificated Shares 15 15. Right to Share Certificates 17 16. Replacement of Share Certificates 17 17. Execution of Share Certificates 18 18. Share Certificates Sent at Holder’s Risk 18 19. Company’s Lien on Shares Not Fully Paid 18 20. Enforcing Lien by Sale 18 21. Application of Proceeds of Sale 19 22. Calls 19 23. Timing of Calls 19 24. Liability of Joint Holders 20 25. Interest Due on Non-Payment 20 26. Sums Due on Allotment Treated as Calls 20 27. Power to Differentiate 20 28. Payment of Calls in Advance 20 29. Notice if Call or Instalment Not Paid 20 30. Form of Notice 20 31. Forfeiture for Non-Compliance with Notice 21 32. Notice after Forfeiture 21 33. Sale of Forfeited Shares 21 34. Arrears to be Paid Notwithstanding Forfeiture 21 35. Statutory Declaration as to Forfeiture 22 36. Transfer 22 37. Signing of Transfer 23 38. Rights to Decline Registration of Partly Paid Shares 23 39. Other Rights to Decline Registration 23 40. No Fee for Registration 24 41. Untraced Shareholders 24 42. Transmission on Death 25 43. Entry of Transmission in Register 25 44. Election of Person Entitled by Transmission 25 45. Rights of Person Entitled by Transmission 26 46. Increase, Consolidation, Sub-Division and Cancellation 26 47. Fractions 26 48. Reduction of Capital 27 49. Omission or Non-Receipt of Notice 27 50. Postponement of General Meetings 27 51. Quorum 27 52. Procedure if Quorum Not Present 28 53. Security Arrangements 28 54. Chairman of General Meeting 28 55. Orderly Conduct 29 56. Entitlement to Attend and Speak 29 57. Adjournments 29 58. Notice of Adjournment 29 59. Amendments to Resolutions 30 60. Amendments Ruled Out of Order 30 61. Votes of Members 30 62. Method of Voting 30 63. Procedure if Poll Demanded 31 64. When Poll to be Taken 31 65. Continuance of Other Business after Poll Demand 31 66. Votes of Joint Holders 31 67. Voting on behalf of Incapable Member 31 68. No Right to Vote where Sums Overdue on Shares 32 69. Objections or Errors in Voting 32 70. Appointment of Proxies 32 71. Receipt of Proxies 32 72. Maximum Validity of Proxy 34 73. Form of Proxy 34 74. Cancellation of Proxy’s Authority 34 75. Separate General Meetings 34 76. Number of Directors 35 77. Directors’ Shareholding Qualification 35 78. Power of Company to Appoint Directors 35 79. Power of Directors to Appoint Directors 35 80. Retirement of Directors by Rotation 35 81. Filling Vacancies 35 82. Power of Removal by Special Resolution 35 83. Persons Eligible as Directors 36 84. Position of Retiring Directors 36 85. Vacation of Office by Directors 36 86. Alternate Directors 37 87. Executive Directors 38 88. Directors’ Fees 38 89. Additional Remuneration 38 90. Expenses 38 91. Pensions and Gratuities for Directors 39 92. Directors’ Interests 39 93. General Powers of Company Vested in Directors 43 94. Borrowing Powers 44 95. Agents 48 96. Delegation to Individual Directors 49 97. Official Seals 49 98. Registers 50 99. Provision for Employees 50 100. Directors’ Meetings 50 101. Notice of Directors’ Meetings 50 102. Quorum 50 103. Directors below Minimum through Vacancies 50 104. Appointment of Chairman 51 105. Competence of Meetings 51 106. Voting 51 107. Delegation to Committees 51 108. Participation in Meetings 52 109. Resolution in Writing 52 110. Validity of Acts of Directors or Committee 52 111. Appointment and Removal of the Secretary 52 112. Use of Seals 52 113. Declaration of Dividends by Company 53 114. Payment of Interim and Fixed Dividends by Directors 53 115. Calculation and Currency of Dividends 53 116. Amounts Due on Shares can be Deducted from Dividends 53 117. No Interest on Dividends 54 118. Payment Procedure 54 119. Uncashed Dividends 54 120. Forfeiture of Unclaimed Dividends 55 121. Dividends Not in Cash 55 122. Scrip Dividends 55 123. Power to Capitalise Reserves and Funds 57 124. Settlement of Difficulties in Distribution 58 125. Power to Choose Any Record Date 58 126. Inspection of Records 59 127. Summary Financial Statements 59 128. Method of Service 59 129. Record Date for Service 60 130. Members Resident Abroad or on Branch Registers 60 131. Service of Notices on Persons Entitled by Transmission 60 132. Deemed Delivery 61 133. Notice When Post Not Available 62 134. Presumptions Where Documents Destroyed 62 135. Indemnity of Directors 63 GLOSSARY 64 MEMORANDUM OF ASSOCIATION OF TOMKINS PLC1 A Public Company Limited by Shares 1.* The name of the Company is "Tomkins PLC". 2. The Company is to be a Public Company. 3. The Registered Office of the Company will be situate in England. 4. The objects for which the Company is established are:- (a) To co-ordinate and manage, through the holding of shares, securities and interests in subsidiary or other companies, or any other bodies, firms, undertakings, enterprises or associations, the business activities and affairs thereof respectively; to incorporate or in any way acquire the whole or any part of the share or loan capital of or any other interest in any other company, body, firm, undertaking, enterprise or association the acquisition of an interest wherein may appear to be beneficial to the interests of the Company; to finance and aid all or any such companies or others as aforesaid by loans, guarantees, subvention payments or otherwise; to invest the moneys of the Company in or otherwise to acquire and hold for investment shares, stocks, debentures, debenture stock, securities and investments of all kinds issued or guaranteed by any company, corporation, governmental or other authority, trust, firm, body, or person, constituted or carrying on business in any part of the world and to acquire and hold for investment real and personal property of any description or kind; and generally to carry out the function of a Group Holding Company but so that nothing herein contained shall permit the Company to traffic in investments or property or to deal in or dispose of the same save in connection with and for the purpose of carrying on the primary business of the Company of holding and managing investments and property and managing and co-ordinating the affairs of the various companies and other bodies in which the Company is interested. 1 The name of the Company was changed to Tomkins PLC from F.H. Tomkins p.l.c. on 25 February 1988 1 (b) To carry on, either in conjunction with the above objects or separately therefrom, the business of Hardware Manufacturers and Manufacturers of, and Dealers in all kinds of Minerals, Metals, Scrap Metals, Manufacturers of Chains, Locks, Rings, Hooks, Wire Goods and all kinds of goods in connection thereof. (c) To carry on any other business of a similar nature which may, in the opinion of the Directors, be conveniently carried on by the Company, or calculated directly or indirectly to enhance the value of or render more profitable any of the Company's property. (d) To purchase, or otherwise acquire, all or any part of the business property liabilities of any person, Company, or firm carrying on any business of a similar nature and conduct and carry on any such business. (e) To purchase, take on lease, or in exchange, hire or otherwise acquire any real or personal property, rights or privileges which the Company may consider suitable or convenient for any purpose of its business, and to erect, construct, build, lay down, enlarge, alter, re-construct and maintain shops, offices, dwellinghouses and other buildings, works and machinery necessary or convenient for the Company's business, or directly or indirectly conducive to any of its objects. (f) To lend money or give credit, and to hire goods, to such persons and on such terms as may seem expedient and with or without security, and in particular to customers and others having dealings with the Company and to guarantee the performance of contracts by any such persons. (g) To guarantee either by personal obligation or by mortgaging or charging all or any part of the undertaking, property and assets and uncalled capital of the Company both present and future, or by both such methods, the performance of any contract or obligation of any person, firm or company whatsoever. (h) To sell, manage, lease, mortgage, dispose of or otherwise deal with all or any part of the property of the Company. (i) To grant, or procure the granting of, pensions, annuities, gratuities and superannuation or other allowances or lump sums, to directors and ex-directors, officers and ex-officers, employees and ex-employees of the Company, and to the spouses, widows, widowers, children, dependants or connections of such persons; to establish and maintain, or procure the establishment and maintenance of, trusts, funds, or schemes (contributory or non-contributory) with a view to providing pensions or other benefits for any such persons, their spouses, widows, widowers, children, dependants or connections; and to make payments to or towards the insurance of any such persons, their spouses, widows, widowers, children, dependants or connections; and to set up, establish, support and maintain profit sharing or share purchase schemes for the benefit of any of the employees of the Company or of its subsidiaries and to lend money to any such employees or to trustees on their behalf to enable any such share purchase schemes to be established or maintained; and to contribute by donation, subscription, guarantee or otherwise to any charitable, public, general, political or useful object whatsoever, and to support and subscribe to any institution, society, or club which may be for the benefit of the Company and its subsidiaries or their employees, or may be connected with any town or place where the Company carries on business; and to purchase and maintain for any persons who are Directors, officers, employees, or agents of the Company from time to time insurance against any liability. 2 (j) To sell or dispose of the undertaking of the Company or any part thereof for such consideration as the Company may think fit, and in particular for shares, debentures or securities of any other company having objects altogether or in any part similar to those of this Company. (k) To draw, make, accept, endorse, discount, negotiate, execute and issue promissory notes, bills of exchange, bills of lading, warrants, debentures and other negotiable and transferable instruments. (l) To borrow and raise money for the purposes of the Company, in such manner and on such terms as may be considered expedient, and in particular by the issue of debentures and to secure the repayment of any money borrowed, raised or owing, by mortgage, charge, lien or other security upon the whole or any part of the Company's property or assets (whether present or future), including its uncalled capital, and also by a similar mortgage, charge, lien or security to secure and guarantee the performance by the Company of any obligation or liability it may undertake or which may become binding on it either with or without the Company receiving any consideration or advantage (direct or indirect) from giving any such security or guarantee. (m) To pay all costs, charges and expenses incurred in or about the promotion and establishment of the Company. (n) To do all such things as may be incidental or conducive to the attainment of any of the above objects. The objects set forth in each sub-clause of this Clause shall not be restrictively construed but the widest interpretation shall be given thereto, and they shall not, except where the context expressly so requires, be in any way limited or restricted by reference to or inference from any other object or objects set forth in such sub-clause or from the terms of any other sub-clause or by the name of the Company.None of such sub-clauses or the object or objects therein specified or the powers thereby conferred shall be deemed subsidiary or ancillary to the objects or powers mentioned in any other sub-clause, but the Company shall have as full a power to exercise all or any of the objects conferred by and provided in each of the said sub-clauses as if each sub-clause contained the objects of a separate company. 3 5. The liability of the Members is limited. 6. The Share Capital of the Company is £1,000* divided into 1,000 Ordinary Shares of £1 each with powers to divide the Shares in the Capital for the time being into several classes, and attach thereto respectively any preferential, deferred, and qualified, or special rights, privileges or conditions. NOTES:- *By Extraordinary Resolution passed on 2nd September 1946 the share capital was increased to £10,000 divided into 10,000 shares of £1 each. By Special Resolutions passed on the 17th March 1950 (inter alia):- (a) Each of the 10,000 Ordinary Shares was sub-divided into 20 ordinary shares of 1/- each. (b) The nominal capital was increased to £75,000 by the creation of 1,300,000 additional Ordinary Shares of 1/- each. By Ordinary Resolution passed on 12th February 1959 the share capital was increased to £150,000 divided in 3,000,000 Ordinary Shares of 1/- each. By Ordinary Resolution passed on 20th July 1961 the share capital was increased to £500,000 divided into 10,000,000 Ordinary Shares of 1/- each. By Ordinary Resolution passed on 9th September 1970 the share capital was increased to £1,000,000 divided into 20,000,000 Ordinary Shares of 1/- each. By Ordinary Resolution passed on 12th September 1972 the share capital was increased to £1,500,000 divided into 30,000,000 Ordinary Shares of 5p each. By Ordinary Resolution passed on 29th September 1976 the share capital was increased to £2,000,000 divided into 40,000,000 Ordinary Shares of 5p each. By Special Resolution passed on 24th December 1984 the share capital was increased to £2,350,000 divided into 47,000,000 Ordinary Shares of 5p each. By Ordinary Resolution passed on 12th August 1985 the share capital was increased to £2,900,000 divided into 58,000,000 Ordinary Shares of 5p each. By Special Resolution passed on 12th May 1986 the share capital was increased to £101,250,000 divided into 125,000,000 Ordinary Shares of 5p each and 95,000,000 5.6 per cent Cumulative Convertible Redeemable Preference Shares of £1 each. 4 By Ordinary Resolution passed on 4th February 1987 the share capital was increased to £104,250,000 divided into 185,000,000 Ordinary Shares of 5p each and 95,000,000 5.6 per cent Cumulative Convertible Redeemable Preference Shares of £1 each. By Ordinary Resolution passed on 15th June 1987 the share capital was increased to £104,940,000 divided into 198,800,000 Ordinary Shares of 5p each and 95,000,000 5.6 per cent Cumulative Convertible Redeemable Preference Shares of £1 each. By Special Resolution passed on 22nd July 1988 the share capital was increased to £123,500,000 divided into 230,000,000 Ordinary Shares of 5p each and 95,000,000 5.6 per cent Cumulative Convertible Redeemable Preference Shares of £1 each and 85,000,000 6.25p Cumulative Convertible Redeemable Preference Shares of 20p each. By Ordinary Resolution passed on 9 July 1990 the share capital was increased to £128,500,000 divided into 330,000,000 Ordinary Shares of 5p each and 95,000,000 5.6 per cent Cumulative Convertible Redeemable Preference Shares of £1 each and 85,000,000 6.25p Cumulative Convertible Redeemable Preference Shares of 20p each. By Ordinary Resolution passed on 9 July 1990 the share capital was, subject to the
